Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Office Action is in response to Amendments submitted on 05/23/2022 wherein Claims 1, 3-4, and 15 are pending and ready for examination. Claims 2, 5-14, 16, and 17 were cancelled.

Response to Arguments
Regarding Rejection under 35 U.S.C. 103:
Applicant’s Arguments, see Applicant’s Arguments/Remarks made in an Amendment, filed 05/23/2022, with respect to Claims 1, 3-4, and 15, have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1, 3-4, and 15 has been withdrawn (Claims 2, 5-14, 16, and 17 have been cancelled).

Analysis of Closest Prior Art
US9004753 to Maresca et al. (hereinafter Maresca) discloses a method and apparatus for detecting defects in the composite materials of a wind turbine blade using an infrared (IR) camera.
WO2014161590A1 to Thomson (hereinafter Thomson) discloses a method of processing data obtained from a condition monitoring system, which comprises obtaining signal data in the form of a time waveform.
UD20080033695 to Sahara et al. (hereinafter Sahara) discloses the abnormality diagnosing system for mechanical equipment.
US20150247783A1 to Kondo et al. (hereinafter Kondo) discloses a remote assistant system capable of measuring a vibration velocity including the vibration sensor unit.
US20160377076A1 to Mori et al. (Mori) discloses a state-monitoring system to monitor the abnormality and the vibration waveform.
US20160084234A1 to De Bauw et al. (De Bauw) discloses the measurement processing system for condition monitoring of a wind turbine based on the vibration waveform measurements.
US20150369698A1 to Sakaguchi et al. (Sakaguchi) discloses the vibration analysis method of a bearing device and monitoring the vibration characteristics of the bearing device.
US20070129861A1 to Hashiba et al. (Hashiba) discloses the abnormality determining method and apparatus based on the vibration noise.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for the indication of allowable subject matter.
Claims 1, 3-4, and 15 are allowed.
In regards to Claim 1, the claim is allowed because the closest prior art, Thomson, Sahara, and Maresca, either singularly or in combination, fail to anticipate or render obvious a setting unit configured to set a threshold to a single value that is greater than transition of temporal change of the minimum value of the normal state of the mechanical component while being smaller than transition of temporal change of the minimum value of the abnormal state of the mechanical component, and the diagnosis unit being configured to diagnose the mechanical component as being abnormal when the evaluation value exceeds the threshold in combination with all other limitations in the claim as claimed and defined by applicant. 
Claims 3, 4, and 15 are allowed as being dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863